The opinion of the court was delivered by
Bennett, J.
The only question in this case is, had the county court appellate jurisdiction 1 The statute takes away the right of appeal from the judgment of a justice, in actions in which neither the ad damnum, nor the sum demanded by the declaration, exceeds ten dollars.
In this case there is nothing to show, that by the declaration a sum is demanded beyond ten dollars; and consequently, this being upon the face of the declaration an open question, the fact whether the county court had appellate jurisdiction must depend upon the ad damnum. As each count in the declaration concludes with an ad damnum, of ten dollars, it is doubtless true, that, if the counts are, in point of fact, for different causes of action, there might be an assessment of damages on each count; and the aggregate of the assessment might exceed ten dollars. If, however, the counts are for the same cause of action, then there can be but a single assess*172ment, and the ad damnum would limit the right of recovery to ten dollars. It is for the defendant to show affirmatively, that the county court had appellate jurisdiction; and thjg is not shown, unless it is to be intended, upon the face of the declaration, that the counts are for distinct causes of action. This is by no means a necessary intendment; neither do we think it is the reasonable intendment. Instead of the counts being descriptive of distinct transactions, we think they are descriptive of a single transaction, — at least that it cannot be intended, that they are for distinct transactions. See Richardson v. Davidson, 1 Aik. 215, and Wightman v. Carlisle, 14 Vt. 296.
The result is, the judgment of the county court is reversed, and judgment rendered, that the cause be dismissed for want of jurisdiction, and that the plaintiff recover his costs accruing subsequent to the appeal.